Corn, Chief Justice.
This was an action brought in 1899 in the District Court of Albany County by. Steinhoff to vacate, a judgment formerly rendered against him in favor of the bank in the same court. The petition sets out that on March 1st, 1892, the court rendered judgment in favor of the bank and against defendant in error, Steinhoff, finding that the bank was seized in fee simple and in the actual possession of a certain quarter section of land in controversy between the parties, and that it derived its title under a final certificate of purchase issued by the Receiver of the United States Land Office at Cheyenne to -one John J. Deane, grantor of the plaintiff; that the court by its judgment further found that certain action of the Commissioner of the General Land Office and the Register and Receiver of the Land Office at Cheyenne, in attempting to cancel and set aside the said certificate of purchase, did not in any manner affect the title of plaintiff, but that such'certificate was still in force and a subsisting muniment of title to the said lands; that Steinhoff had no right, title or interest in the land;. that his entry upon it was wrongful and plaintiff was entitled to peaceable‘possession and enjoyment of the premises; that the plaintiff was decreed, as against the defendant and all persons claiming under him, to be the owner in fee simple, *304and defendant was perpetually enjoined from in any way interfering with its possession; that no appeal from this judgment was taken by Steinhoff, and that it was still in full force.
The petition in this action further alleges that, after the judgment, and on the 20th day of April 1897, Steinhoff perfected his original homestead entry and obtained a final certificate, and on the 15th day of December, 1897, a patent from the United States vesting in him the equitable and legal title; and that the matter of making final proof by Steinhoff and the issuance of patent, to him were not drawn in controversy in the former action.
There was a demurrer to the petition which was overruled, and the bank answered, denying that Steinhoff perfected his original homestead entry in April, 1897, but admitting the issuance to him of a final homestead receipt on April 20, 1897, and of a United States patent to him on the 15th day of September in the same year. The answer further alleged that the existence and validity of Stein-hoff’s original homestead entry was submitted to the court and determined adversely to him in the former action; and that his pretended final proof and pretended final homestead receipt issued to him and the pretended patent also issued to him were wholly based upon such original homestead entry. The answer further alleged that the final certificate of purchase of John J. Deane, the existence and validity of which was drawn in question and determined in favor of the bank in the original action, was still in full force, and that no proceedings for the cancellation or avoidance of it had been taken subsequent to the judgment.
There was a demurrer to the answer which was sustained. The bank refused to plead further, and there was a judgment in favor of Steinhoff vacating the judgment in the former action. The bank brings the case by petition in error to this court.
The position of the plaintiff in error, as we understand, is to the effect that there are only two reasons which would *305authorize the court to set aside its former judgment: .First, that the court was without jurisdiction and the judgment void, and, second, that new facts have arisen since the original judgment which have destroyed the right of the bank under that judgment and vested a new and hostile right in Steinhoff. Plaintiff in error then argues that the court unquestionably had jurisdiction by virtue of Section 4104 of the Revised Statutes of Wyoming, which provides that “an action may be brought by, a person in possession by himself or tenant of real property against any person who claims an estate or interest therein, adverse to him, for the purpose of determining such adverse estate or interest.” That the court having jurisdiction of the parties and of the subject matter of the action, the judgment was a final adjudication of the rights of the parties in the land, was conclusive and binding upon them as to the questions involved in the litigation and settled, as betwéen them, the title to the land as it stood at that time.'
In our own opinion, there is no reason to -question the jurisdiction of the District Court under the section of the statute referred to. It was empowered to try and determine the question of the right of possession to the premises and to make the necessary orders to enforce its judgment. It had the parties to that controversy regularly before it and, so far as-the judgment found the right'of possession in the bank and enjoined the defendant, Steinhoff, from interfering with such possession, we think it was clearly within the jurisdiction of the court.
But the judgment went beyond this and decreed the bank to be the owner in fee simple of the land, and granted a perpetual injunction against the defendant. In this the court went beyond its jurisdiction. The title to the land was in the United States, and the Government was not a party to the action. So that, even if it had been otherwise competent for the court to render a judgment decreeing ■title out of the Government, it did not have the necessary parties before it. We do not overlook the fact that counsel *306for plaintiff.in error, while not affirming that a patent had issued, suggests that there is 119 proof in the case that one had not issued at the time the first .judgment was rendered. But the bank claimed title by virtue of a certificate of purchase, and not under a patent, and the court expressly found that it derived its title under a final certificate of purchase issued by the Receiver of the Land Office at Cheyenne. It also appears from the judgment itself that the Commissioner of the General. Land Office had cancelled, or attempted to cancel, the final certificate issued to the bank’s grantor. And, moreover, it appears -that, subsequently to the rendition of the judgment, a final receipt and patent issued to Steinhoff. These facts are inconsistent with any supposition that a patent may have formerly issued, arid it must be accepted as one of .the facts of the case that, at the 'time the first judgment was rendered, no patent had been issued.
, But independently of the fact that .the necessary parties were not before it, the court exceeded its powers in decreeing title in the bank under the facts of this case. The disposal of the public lands is committed by Congress to the Land Department, and title from the Government to lands which are open to entry under the various acts of Congress can only be obtained through that department. Until a patent issues and while the disposition of the title is still pending in the Land Department the courts will not interfere to control the department in disposing of it. In Johnson v. Towsley, 13 Wall., 87, the Supreme Court .of the United States say: “This court has at all times .been careful to guard itself against an invasion of the functions confided by law to other departments of the Government, and in reference to the proceedings before the officers intrusted with the charge of selling’the public lands it has frequently and firmly refused to interfere with them in the discharge of their duties, either by mandamus or injunction, so long as the. title remained in the United States and the matter was rightfully before those officers for-decision.” And, in a later case, the same court say: “We. have repeatedly *307held that the courts will not interfere with the officers of -the Government while in the discharge of their duties in disposing of the public-lands, either by injunction or mandamus. (Litchfield v. Register arid Receiver, 9 Wallace, 552; Gaines v. Thompson, 7 id., 347; The Secretary v. McGarrahan, 9 id., 298.) And we think it would be quite' as objectionable to perrnit a'state'court, while such a question was under the' consideration and within the' control of the executive department, to take- jurisdiction of the 'case by reason of their control tif the parties concerned, and render a'decree in advance of the action of the Government, which would render its patent a'nullity when issued. After the United States has parted with its title and the individual has become vested with it, the equities subject to which he holds it may be enforced, but not before. We do not deny the right of the courts to deal with the possession of the land prior to the issue of the patent, or to enforce contracts between the parties concerning the land. But it is impossible thus to transfer a title which is yet in the United States.” (Marquez v. Frisbie, 101 U. S., 475.) The general doctrine is “that an officer to whom public duties are confided by law is not subject to the control of the courts in the exercise of the judgment’ and discretion which the law reposes in him as a part of his official function. Cértain powers and duties are confided to these officers, and to them alone, and however the courts may, in ascertaining the rights of the parties in suits properly before them, pass upon the legality of their acts after the matter has once passed beyond their control, there exists no power in the courts; by any of its processes, to 'act' upon the officer so as to interfere with the exercise of that judgment while the matter is properly before him for action.' The reason for this is that the law reposes this discretion in' him for that occasion, and not in the courts.” (Gaines v. Thompson, 7 Wall., 352.) Astiazaran v. Santa Rita Mining Company was a suit to quiet the title to certain lands in Arizona, claimed under a Mexican grant. Congress had enacted *308that the Surveyor General for the Territory should examine as to the validity of the claims and report his decision to Congress for its action. The Surveyor General made his report, recommending a confirmation of plaintiff’s title, but Congress had never taken final action upon this recommendation. In refusing to quiet the title of plaintiffs under these circumstances, the Supreme Court say: “The case is one of those, jurisdiction of which has been committed to a particular tribunal, and which cannot, therefore, at least while proceedings are pending before that tribunal, be taken up and decided by any other. (Johnson v. Towsley, 13 Wall., 72; Smelting Co. v. Kemp, 104 U. S., 636; Steel v. Smelting Co., 106 U. S., 447; New Orleans v. Payne, 147 U. S., 261.) In this case Congress has constituted itself the tribunal to finally determine, upon the report and 'recommendation of the Surveyor General, whether the claim is valid or invalid. The petition to the Surveyor General is the commencement of the proceedings which necessarily involve the validity of the grant from the Mexican Government under which the petitioners claim title; the proceedings are pending until Congress has acted; and while they are pending, the question of the title of the petitioners cannot be contested in the ordinary courts of justice.” (Astiazaran v. Santa Rita Mining Co., 148 U. S., 80.)
This being the law of the case, while the District Court of Albany County had jurisdiction to try the right of possession between the parties at that time and, in reaching its conclusion upon that question, might perhaps treat the can-celled certificate of the bank’s grantor as in full force and effect and the homestead entry of Stenhoff as without any validity, yet, the title still being in the Government and the question of the disposal of it still pending and undetermined in the land office, the court had no jurisdiction to try the question of title and no jurisdiction to deprive the United States of its title and transfer it to the bank; it had no power to restore and give vitality to the cancelled certificate as one of the necessary steps in the process of obtaining title *309by the bank, and it had no power to cancel amd destroy the homestead entry of Steinhoff and thus arrest him in his pursuit of the title in the only tribunal through which it could be obtained, the United States Land Office. It is true that -some coitrts have proceeded to quiet title as between private parties upon proof that all contested questions in the land office had been decided in favor of the plaintiff and he had obtained a final receipt, or certificate of purchase, although no patent had been issued. But while such a pro-ceding seems to disregard the power and right of the Land Department, as established in Orchard v. Alexander, 157 U. S., 372, and other cases, to cancel such certificate upon a proper notice and hearing, the cases, so far as they have come to our attention, recognize the .principle which we have applied in this case, that the courts will'not adjudge the title to the land until that question has been finally determined and is no longer pending in the Land Department. The decision of all contested questions in his favor and the issuance to him of a final receipt are held to' entitle the claimant to a patent and to constitute title. This seems to be the view of the California court, in Potter v. Randolph, 58 Pac., 905. But the distinction is unimportant in this case. Prior to the judgment, the final receipt of the bank’s grantor had been cancelled and Steinhoff had been permitted to make his entry. • And subsequently to the judgment he had made his proof, obtained his final receipt and finally his patent. Very clearly, therefore, the whole matter of the sale of the land and the disposal of the Government’s title was still pending and undetermined in the Land Department at the time the former judgment was rendered; and it cannot be successfully claimed that nothing remained for the land office to do except the merely ministerial duty of issuing a patent which the bank was entitled to.
Counsel for plaintiff in error cite such cases as Orchard v. Alexander, supra, and Caldwell v. Bush, 6 Wyo., 342, and Delles v. Second Nat. Bank; 7 Wyo., 66, in support of their view that the court had jurisdiction to render the *310judgment which it did render, notwithstanding nd patent had issued and the matter of the title was still pending in the land'office. But in-those cases only the right of posses-' sion was in litigation, and in such cases, where the right of possession does not' depend 'upon the legal title, there is no question of the jurisdiction of the state courts.'
Plaintiff in error contends that the judgment was conclusive arid bindiilg upon the parties as to the title to the land as it stood at that time; that it specifically established intact the final certificate under which the bank derived its title, and that Steinhoff could not afterwards insist upon any proceeding which' had been taken by him before that time. And, in support of its contention that the -court had jurisdiction to finally determine these questions and set aside the decisions of the Land Department, we are referred to Garland v. Wynn, 20 How., 6; Johnson v. Towsley, 13 Wall., 72; Shepley v. Cowan, 91 U. S., 330, and numerous other case's, in which it is held that the decisions of the' Land Department are- not conclusive upon the courts. But in all these cases patent had issued, the title had passed into private hands and the matters -had gone from the control of the Laird Department. Nothing is better settled than that, under such circumstances, the courts may determine the equities of parties properly before them, and, in doing so, may declare the illegality of'acts of the Land Department and afford appropriate remedy.
This disposes, as we think, of the questions involved, and it is not necessaiy to consider the assignments of error in detail. No objection is urged to the method of attack upon the judgment' sought to be vacated. Judgment in this case was rendered on the pleadings and no evidence was presented.' The situation presented, therefore, is that Steinhoff is the owner in fee of the land in controversy under a patent from the United States; there is of record a judgment in the District Court, rendered without jurisdiction, adjudging the bank to be the owner in fee simple of the land freed from any estate or interest therein of the *311plaintiff, Steinhoff, and he is perpetually, enjoined from trespassing upon it',or interfering in any. way with the possession of the bank. The effect is to enjoin him from asserting his title which was not before the. court or in exist.ence when the judgment was rendered,, but has been , acquired since. 9 . ..
Under these circumstances, the judgment of the District .Court in vacating such judgment was proper, and it is accordingly affirmed.
Knight, J., and Potter, J., concur.